MEMORANDUM **
Zakariah LaFreniere appeals pro se from the district court’s order dismissing without leave to amend his action alleging that the United States Congress violated the False Claims Act by failing to rescind the Eleventh Amendment sua sponte because it is preempted by Article III of the Constitution. We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s dismissal for lack of subject matter jurisdiction and standing de novo. Rattlesnake Coal. v. EPA, 509 F.3d 1095, 1100 (9th Cir.2007). We affirm.
The district court properly concluded that LaFreniere lacks standing under the False Claims Act, 31 U.S.C. § 3730(b)(1), because LaFreniere has not alleged that the United States suffered an injury in fact. See Vt. Agency of Natural Res. v. United States ex rel. Stevens, 529 U.S. 765, 773-74, 120 S.Ct. 1858, 146 L.Ed.2d 836 (2000) (holding that standing of a qui tam plaintiff under the False Claims Act requires an injury to the United States).
The district court also properly dismissed LaFreniere’s claims on alternative grounds.
Since LaFreniere does not have standing, amendment of the complaint would be futile. See United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th Cir.2001).
We deny LaFreniere’s motion for summary certification of this appeal to the Supreme Court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.